Order entered April 22, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-01393-CV

                      DOUGLAS B. CLARK III, ET AL., Appellants

                                            V.

                        DEBORAH NEWMAN, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-00924

                                        ORDER
        We GRANT the parties’ April 19, 2016 joint motion to extend briefing deadlines and

ORDER appellants’ brief be filed by May 30, 2016 and appellees’ brief be filed by June 29,

2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE